Grant, J.
(after stating the facts). 1. The first objection to the validity of the tax is that the description of the land is void for indefiniteness. Counsel cite and rely in support of this contention upon Hubbard v. Winsor, 15 Mich. 146; Petit v. Railroad Co., 114 Mich. 362 (72 N. W. 238). In the former case the description was, “N. E. U” etc., “less lots sold.” In the latter case it was, “W. fractional -J-,” etc., “excepting and reserving the lands heretofore sold to E. Fitzgerald, Smith, Wright, Read, and others, and about one and a half acres in the northwest corner, and one and a half acres being in the Indian reserve, and also the Chicago & Grand Trunk Railway, being about 55 acres.” Those cases do not control this. In those cases it is manifest that no reference is made to any deed or other instrument for a description *683of the property reserved from the governmental description. There might have been a deed, there might have been a written contract for sale, or there might have been a parol contract. In this case the reference is made to a deed presumptively of record, and upon which, presumptively, the grantee in that deed has been assessed upon the same roll as was the land of the plaintiffs. It is not claimed that there was in fact any difficulty in determining the exact description of the assessed land by reference to the deed of Barrow.
2. The second point made is that the supervisors never in fact adopted the report of the committee on equalization, and that therefore- the equalization is void, under Auditor General v. Roberts, 83 Mich. 471 (47 N. W. 442), and cases there cited. We cannot adopt this view. After the vote to reconsider was carried, the motion was made “to amend the report, and that the several townships and cities be equalized as follows.” This motion included all the townships and cities, with the proper amounts opposite as equalized. A motion to amend this motion was made and defeated. Thereupon Supervisor Burton’s motion was carried. While the clerk recorded the motion as one to amend the report of the committee on equalization, it was evidently the motion made by Mr. Burton, which covered the entire subject of equalization, and was sufficient. The motion, as recorded, must control, and not the construction put upon it by the clerk in his minutes. In Auditor General v. Roberts this question was not involved.. There changes were made in several townships, and it did not appear “what the amounts of the valuation of each town and ward were, as made by the supervisors, nor how much in any case was added to or deducted from the valuation as returned by the supervisor.” What was there held fatal to the validity of the tax was in fact done in this case.
Judgment affirmed.
The other Justices concurred.